Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 27, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00068-CR



                 IN RE WILLIAM MARK RHODES, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1259408

                        MEMORANDUM OPINION

      On January 20, 2015, relator William Mark Rhodes filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Katherine Cabaniss, presiding judge of the 248th District Court of
Harris County, to consider and grant two motions relator purportedly filed with the
trial court in which he seeks a copy of the case file from his defense attorney in the
underlying litigation.

      To be entitled to mandamus relief, a relator is required to file “a certified or
sworn copy of any . . . document showing the matter complained of,” Tex. R. App.
P. 52.3(k)(1)(A), and “a certified or sworn copy of every document that is material
to the relator’s claim for relief and that was filed in any underlying proceeding,”
Tex. R. App. P. 52.7(a)(1). Relator, however, has not provided this court any
documentation in support of his mandamus petition, including either of the two
motions relator claims he filed with the trial court.

      Accordingly, we deny relator’s petition for writ of mandamus.



                                    PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2